
	
		I
		112th CONGRESS
		2d Session
		H. R. 6424
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that a former Member of Congress or former
		  Congressional employee who receives compensation as a lobbyist shall not be
		  eligible for retirement benefits or certain other Federal
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 End the Congressional Revolving Door
			 Act.
		2.Prohibition relating
			 to certain Federal benefits for a former Member of Congress or former
			 Congressional employee who receives compensation as a lobbyist
			(a)In
			 generalA covered individual
			 who is a registered lobbyist shall not be eligible for any covered benefits for
			 any month—
				(1)which begins after
			 the date of the enactment of this Act; and
				(2)in or for which
			 such covered individual is—
					(A)employed as a
			 lobbyist; and
					(B)entitled to
			 compensation as a lobbyist.
					(b)Covered
			 individualFor purposes of
			 this section, the term covered individual means an individual who
			 becomes a former Member of Congress or a former Congressional employee after
			 the date of the enactment of this Act.
			(c)Covered
			 benefitsFor purposes of this section, the term covered
			 benefits, as used with respect to a covered individual, means any
			 payment or other benefit which is payable, by virtue of service performed by
			 such covered individual, under any of the following:
				(1)The Civil Service
			 Retirement System, including the Thrift Savings Plan.
				(2)The Federal
			 Employees’ Retirement System, including the Thrift Savings Plan.
				(3)The Federal
			 Employees’ Health Benefits Program, including enhanced dental benefits and
			 enhanced vision benefits under chapters 89A and 89B, respectively, of title 5,
			 United States Code.
				(4)The Federal
			 Employees’ Group Life Insurance Program.
				(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 Member of Congress means a Senator, Member of the House of
			 Representatives, or Delegate to the House of Representatives, and the Resident
			 Commissioner from Puerto Rico;
				(2)the term
			 Congressional employee has the meaning given such term by section
			 2107 of title 5, United States Code;
				(3)the term
			 registered lobbyist means—
					(A)a lobbyist
			 registered or required to register, or on whose behalf a registration is filed
			 or required to be filed, under section 4 of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1603); and
					(B)an individual
			 registered or required to register as the agent of a foreign principal under
			 the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et
			 seq.); and
					(4)the term
			 lobbyist has the meaning given such term by section 3 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).
				(e)Rule of
			 constructionNothing in this section shall be considered to
			 prevent the payment of—
				(1)any lump-sum
			 credit, as defined by section 8331(8) or 8401(19) of title 5, United States
			 Code, to which an individual is entitled; or
				(2)any amount in the
			 account of an individual in the Thrift Savings Fund which, as of the date on
			 which paragraphs (1) and (2) of subsection (a) are first met with respect to
			 such individual, is nonforfeitable.
				(f)RegulationsAny
			 regulations necessary to carry out this section may be prescribed—
				(1)except as provided
			 in paragraph (2), by the Director of the Office of Personnel Management;
			 and
				(2)to the extent that
			 this Act relates to the Thrift Savings Plan, by the Executive Director (as
			 defined by section 8401(13) of title 5, United States Code).
				
